Citation Nr: 9924287	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right perforated 
eardrum. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied the above 
claim.

In June 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  After his 
hearing, the veteran submitted additional evidence.  As he 
has waived the RO's consideration of this evidence, the case 
need not be remanded to the RO for consideration and the 
issuance of a supplemental statement of the case.  See 
38 C.F.R. § 20.1304(c) (1998).

The Board would like to clarify the procedural status of this 
case.  The October 1995 rating decision, as well as an April 
1996 rating decision, denied service connection for bilateral 
hearing loss, perforated left ear drum with osteosclerosis, 
and right mastoiditis and osteosclerosis.  The veteran 
appealed these claims, and the Board denied them in a 
September 1997 decision.  In the Board's 1997 decision, it 
was noted that the veteran's notice of disagreement had 
encompassed the RO's denial of service connection for 
perforated right eardrum, and the Board instructed the RO to 
provide the veteran a statement of the case on this issue.  A 
statement of the case was issued in October 1997, and the 
veteran perfected his appeal in December 1997.

The Board accepted testimony from the veteran regarding 
claims for entitlement to service connection for bilateral 
hearing loss and bilateral perforated eardrums.  However, 
only the veteran's right perforated eardrum claim is before 
the Board at this time, since the Board's 1997 decision 
denied the other claims.  Construing the veteran's testimony 
as an attempt to reopen his claims for service connection for 
bilateral hearing loss and left perforated eardrum, these 
claims are referred to the RO for appropriate action.


FINDING OF FACT

There is no medical evidence showing that the veteran has 
ever had a perforated right eardrum, and his claim for 
service connection is not plausible.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for perforated right eardrum, and there is 
no statutory duty to assist him in developing facts pertinent 
to this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The medical evidence does not warrant service connection for 
a perforated right eardrum.  The Board has reviewed the 
veteran's service medical records and all the post-service 
treatment records, and this evidence does not show that the 
veteran has ever had a perforated right eardrum.  At no time 
has a medical professional indicated that examination of the 
veteran's right ear has shown evidence of a perforated right 
eardrum. 

Since the medical evidence does not show a current disability 
due to a perforated right eardrum, the veteran's claim for 
service connection is not well grounded.  The Board 
emphasizes that it does not doubt the credibility of the 
veteran's reported inservice acoustic trauma.  However, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
and 1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 
143 (1992).  Although the post-service medical evidence shows 
other current right ear disabilities, such as hearing loss, 
mastoiditis, and osteosclerosis, the Board cannot consider 
this as evidence of a current disability with respect to the 
perforated eardrum claim because (a) service connection for 
the other right ear disorders shown by the evidence was 
denied in the Board's 1997 decision, and (b) no medical 
professional has indicated that any of these disorders result 
from a perforated eardrum.

The veteran maintains that he incurred a perforated right 
eardrum as a result of acoustic trauma during service.  
However, his contentions are not competent evidence.  He 
cannot meet his initial burden under 38 U.S.C.A. § 5107(a) by 
simply presenting his own unqualified opinion.  There is no 
indication that the veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Without competent medical evidence establishing 
that he has the claimed condition, his claim for service 
connection is not well grounded. 

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder.  Until 
he does so, VA has no duty to assist him in developing facts 
pertinent to his claim, including providing him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.326(a) (1998) (VA examination will be 
authorized where there is a well-grounded claim for 
compensation); see Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994) (noting that "implausible claims should not consume 
the limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication"); see also Slater v. Brown, 9 Vet. App. 240, 
243-244 (1996).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim.  The veteran testified that doctors have 
told him that he has scar tissue in his ears.  It is not 
necessary that attempts be made to obtain such records, 
however, since the veteran has at no time stated that a 
physician has told him that he has a perforated eardrum.

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the veteran has 
failed to present competent medical evidence that his claim 
is plausible, that is, he has failed to present medical 
evidence that he has the claimed disorder, the claim for 
service connection must be denied as not well grounded.  Dean 
v. Brown, 8 Vet. App. 449 (1995) and Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to service connection for perforated right 
eardrum is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

